         Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA
                                                 19 Cr. 521 (PKC)
               v.

 PETER BRIGHT,

                       Defendant.




       THE GOVERNMENT’S MEMORANDUM OF LAW IN OPPOSITION TO
           THE DEFENDANT’S MOTION TO SUPPRESS STATEMENTS




                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York
                                                One Saint Andrew’s Plaza
                                                New York, NY 10007




Alexander Li
Assistant United States Attorney
       Of Counsel
          Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 2 of 6



                                PRELIMINARY STATEMENT

       By motion dated November 1, 2019 (“Mem.”), ECF Doc. No. 13, defendant Peter Bright

seeks to suppress his post-arrest statements on the ground that they were elicited after he said,

“In an ideal world, I would have a lawyer here.” Because Bright’s reference to a hypothetical

lawyer was not an “an unambiguous or unequivocal request for counsel,” Davis v. United States,

512 U.S. 452, 462 (1994), it was not an invocation of his Fifth Amendment right to counsel.

This is particularly so given the interviewing agents’ immediate follow-up colloquy with Bright,

in which he confirmed both orally and in writing that he was willing to speak to law enforcement

without a lawyer present. Bright’s motion to suppress should therefore be denied without an

evidentiary hearing.1

                                        BACKGROUND

       Bright is charged in this case with attempted child enticement, in violation of 18 U.S.C.

§§ 2422(b) and 2. As alleged in the complaint, ECF Doc. No. 1, between April 18, 2019 and

May 22, 2019, Bright engaged in text message and telephone communications with an

undercover agent (the “UC”) of the Federal Bureau of Investigation (“FBI”), who was posing as

the mother of a nine-year-old boy and a seven-year-old girl (the “Minors”). In the course of

these communications, Bright and the UC discussed the possibility of Bright meeting the Minors

to engage in sexual activity. On May 22, 2019, Bright met the UC in person and was arrested by

the FBI as he was walking to the UC’s purported residence to meet the Minors.

       Following his arrest, Bright was driven to an FBI office, where he provided pedigree

information. Bright was then interviewed by FBI Special Agents Aaron Spivack and Leslie


1
 Prior to the filing of the defendant’s motion, the Court scheduled an evidentiary hearing for
November 18, 2019. Because the papers make clear there is no material factual dispute, no
evidentiary hearing is needed to resolve the defendant’s motion.
         Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 3 of 6



Adamczyk. At the start of the interview, which was video-recorded, Bright and the agents had

the following exchange:

       SPIVACK:           Before we ask you any questions, understand your rights. You
                          have the right to remain silent. Anything you say can be used
                          against you in court. You have the right to talk to a lawyer for
                          advice before we ask you any questions. You have the right to
                          have a lawyer with you during questioning. If you cannot afford
                          a lawyer, one will be appointed for you before any questions if
                          you wish.

       BRIGHT:            Yeah.

       SPIVACK:           And if you decide to answer questions without a lawyer present,
                          you have the right to stop answering at any time. You
                          understand everything I just said to you?

       BRIGHT:            Yeah.

       SPIVACK:           Yeah, you’re cool talking to us today?

       BRIGHT:            In an ideal world, I would have a lawyer here. Um, but I’m
                          happy to answer your questions. It’s fine.

       SPIVACK:           We’re curious to hear, obviously, what the, you know, the
                          recording was about.2 Look, you have every right to a lawyer.

       BRIGHT:            Yeah.

       SPIVACK:           What we’ll ask, you know, if you don’t like anything that we’re
                          saying, you can tell us to, you know, to stop, okay? Is that fair?

       BRIGHT:            Yes, that -- yeah it is.

       ADAMCZYK:          Or, you -- yeah, if there’s a question you don’t like, you say “I
                          don’t want to answer that question.”

       SPIVACK:           The only thing that Leslie and I will ask of you this during this,
                          uh, is just to be honest with us. Like Leslie said, if there’s a




2
  Before meeting the UC, Bright initiated an audio recording on a phone that he carried on his
person. The recording was active from that time through the beginning of his post-arrest
interview with the agents. In Bright’s presence, Agent Spivack stopped Bright’s recording
before the exchange transcribed above. See Mem. at 2.


                                                     2
          Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 4 of 6



                           question you don’t like, rather than lie about it, just ask to move
                           on. Is that okay?

       BRIGHT:             Yeah, that’s fine.

       SPIVACK:            Fair agreement?

       BRIGHT:             Yeah.

       ADAMCZYK:           If you could just read, starting there--

       BRIGHT:             “I have read this statement of my rights and I understand what
                           my rights are. At this time, I am willing to answer questions
                           without a lawyer present.”

Bright then signed a written consent form, attached hereto as Exhibit A, that included the text of

the waiver he had just read out loud.

       Following his oral and written waiver, Bright made statements to the agents in which he

admitted, among other things, that he was the person who had been communicating with the UC

about engaging in sexual activity with the Minors.

                                           ARGUMENT

       In Davis v. United States, the Supreme Court held that a “suspect must unambiguously

request counsel” in order to invoke his right to counsel under the Fifth Amendment. 512 U.S. at

459. “If an accused makes a statement concerning the right to counsel ‘that is ambiguous or

equivocal’ or makes no statement, the police are not required to end the interrogation, ibid., or

ask questions to clarify whether the accused wants to invoke his or her Miranda rights.”

Berghuis v. Thompkins, 560 U.S. 370, 381 (2010) (quoting Davis, 512 U.S. at 461–62).

Consistent with this rule, courts have held remarks far more direct than Bright’s — “In an ideal

world, I would have a lawyer here” — not to be an invocation:

      “I think I want a lawyer,” followed by “Do you think I need a lawyer?” Diaz v.

       Senkowski, 76 F.3d 61, 63 (2d Cir. 1996).




                                                  3
          Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 5 of 6



       Defendant stated he “was going to get a lawyer.” United States v. Scarpa, 897 F.2d 63,

        68 (2d Cir. 1990).

       Defendant “informed the officers that he had a lawyer for an unrelated charge.” United

        States v. Oehne, 698 F.3d 119, 123 (2d Cir. 2012).

       “Maybe I should talk to a lawyer.” Davis, 512 U.S. at 462.

See also United States v. Banki, No. 10 Cr. 08, 2010 WL 11606510, at *2 (S.D.N.Y. Mar. 24,

2010) (JFK) (surveying cases). Because Bright’s reference to a lawyer in “an ideal world” was

not an “unambiguous or unequivocal request for counsel,” Davis, 512 U.S. at 462, Bright did not

invoke his Fifth Amendment right to counsel.

        Relying principally upon Wood v. Ercole, 644 F.3d 83 (2d Cir. 2011), Bright argues that

this Court should look to the circumstances surrounding Bright’s remark to divine his true intent.

(Mem. at 4–6). But the circumstances in this case confirm Bright’s waiver. In Wood, the Second

Circuit held any ambiguity in the statement “I think I should get a lawyer” was resolved in favor

of invocation when, immediately following Wood’s statement, the detective responded “ok,”

handed Wood a telephone, and left the room. 644 F.3d at 91. Here, by contrast, any ambiguity

in Bright’s reference to a lawyer in “an ideal world” was resolved by his very next words: “Um,

but I’m happy to answer your questions. It’s fine.”3

        The agents’ ensuing colloquy with Bright further confirm his intent to speak without a

lawyer present. While not required, Davis, 512 U.S. at 461–62, the agents in this case took up

the suggestion in Wood to ask “a clarifying question designed to ferret out [the accused’s] true




3
 Bright suggests he is not “savv[y]” because he is “neither from this country nor familiar with its
criminal processes.” Mem. at 6. Bright is a dual citizen of the United Kingdom and the United
States — both English-speaking countries — and worked as journalist in the United States.


                                                4
          Case 1:19-cr-00521-PKC Document 14 Filed 11/05/19 Page 6 of 6



intent.” 644 F.3d at 91. After Bright’s remark about an “ideal world,” Agent Spivack reiterated

to Bright that “you have every right to a lawyer.” Agent Spivack then proposed they speak

subject to Bright’s option to skip any question and asked Bright if it was a “fair agreement.”

Bright answered in the affirmative. Finally, at Agent Adamczyk’s request, Bright reviewed and

read out loud the statement on a written waiver, which Bright signed immediately thereafter (Ex.

A), that “[a]t this time, I am willing to answer questions without a lawyer present.” Far from

invoking his right to counsel, Bright’s words and actions clearly conveyed that he understood his

rights and wished to waive them. See United States v. Taylor, 745 F.3d 15, 23 (2d Cir. 2014)

(“In general, a suspect who reads, acknowledges, and signs an ‘advice of rights’ form before

making a statement has knowingly and voluntarily waived Miranda rights.”).

                                         CONCLUSION

       In sum, Bright’s statement that “In an ideal world, I would have a lawyer here” was not

an unambiguous request for counsel and therefore imposed no obligation on the agents to cease

questioning or ask clarifying questions. Nevertheless, the agents did clarify and Bright

confirmed, both orally and in writing, that he was willing to speak without a lawyer present.

Because there is no dispute over the material facts, Bright’s motion to suppress his post-arrest

statement should be denied without an evidentiary hearing.

Dated: New York, New York
       November 5, 2019
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York


                                      By:     /s/ Alexander Li                      .
                                              Alexander Li
                                              Assistant United States Attorney
                                              Tel.: 212-637-2265


                                                 5
